Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed 22 February 2022. In view of this communication, claims 1 and 8 are amended and claims 1-14 are pending in this application.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
The argument presented by the Applicant states that “Yamane merely discloses that the range of the electricity amount in the battery for use can be narrowed when the deterioration is advanced. Yamane does not disclose that the RSOC of the battery can be maintained in a higher range when the deterioration is advanced”. Further, the Applicant argues, summarized, that “Brandt does not disclose that maintaining the RSOC of the battery cell in a particular range defined by first/second/third/fourth threshold”.
However, Yamane is used to teach that the range of the electricity in the battery for use can be changed according to the target value – or battery capacity threshold – being less than or greater than the performance value – or the fully charge capacity. The state of charge of the battery is then maintained within either a first or a second power range (Yamane; FIG. 5; ¶25-27). 
Brandt teaches maintaining the voltage between specific ranges, for instance, a first (4.5 V) and a second voltage threshold (4.0 V). The shunt is activated when the first voltage threshold is reached and is deactivated – allowing the voltage to increase again – when the second voltage 110 may be about 4.05V and the second voltage threshold 111 may be about 4.00V. In this embodiment, the shunt 116 may be activated when the voltage of the battery cell 102 reaches 4.05V. Additionally, when the voltage of the battery cell 102 reaches 4.05V, the second threshold 111 may be activated. Thus, the shunt 116 may remain activated unless the voltage of the battery cell 102 drops below 4.00V” and “after the voltage of the battery cell 102 ceases to satisfy the second voltage threshold (e.g., during use or storage of the battery), the first voltage threshold 110 is reactivated and the second voltage threshold 111 is deactivated”). 
Brandt further teaches maintaining the voltage between a third (4.10 V) and fourth threshold voltage (4.05 V). The voltage is maintained in a manner similar to that of the first and second threshold voltage (Brandt; ¶31 – “the third voltage threshold 112 may be about 4.10V and the fourth voltage threshold 113 may be about 4.05V. In this embodiment, the monitor output 117 may be activated when the voltage of the battery cell 102 reaches 4.10V. Additionally, when the voltage of the battery cell 102 reaches 4.10V, the fourth threshold 113 may be activated. Thus, the monitor output 117 may remain activated unless the voltage of the battery cell 102 drops below 4.05V”). The third and fourth threshold voltage is interpreted as being the upper and lower limit of the second power range. It should be noted that the first threshold is less than the third threshold and the second threshold is less than the fourth threshold.
Thus, the applicant’s argument that Yamane and Brandt do not teach maintaining the relative state of charge to be within a first or a second power range wherein a first upper limit of the first power range is less than a second upper limit of the second power range, wherein a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara et al. US 20030054229 in view of Jung US 20180254640, Yamane US 20150006002 and Brandt et al. US 20150380952.
Regarding claim 1, Odaohhara teaches a battery power management method, adapted to a portable electronic apparatus (FIG. 1 at 10; ¶[33] – notebook-type personal computer).
Odaohhara also teaches detecting a discharge current of the battery (¶[52] – a current measuring circuit 63 for obtaining a current value charged by or discharged from the battery 52).
Odaohhara further teaches determining whether a fully charge capacity (FCC) of the battery is less than a battery capacity threshold (Look to ¶[25] of the applicant’s specification, as filed, along with original claim 3 of the present application, for the definition of battery capacity threshold - defined as a product of a design capacity and a predetermined ratio of the battery. Clearly Odaohhara teaches, in ¶[73] comparing the FCC against a ratio, in this case 50%, of the design capacity – this is interpreted to be the battery capacity threshold. The comparison is further shown in FIG. 5 at S104).

Odaohhara fails to explicitly teach determining whether the discharge current is greater than a current threshold within a predetermined period and  maintaining the battery within a first or a second power range based on the determination of whether the FCC is not less than or less than the battery capacity threshold; wherein a first upper limit of the first power range is less than a second upper limit of the second power range, wherein a first lower limit of the first power range is less than a second lower limit of the second power range.
Jung discloses a power management unit determines whether the result of comparing the charging current with the consumption current (interpreted as a discharge current) satisfies a first condition. The first condition can be several things, one of which is “the charging current is not less than a specified multiple (e.g., twice) of the consumption current”  - the specified multiple is interpreted as a threshold (Jung, FIG. 9 at 920 and 925, ¶[127]-[128]). Jung discusses the first condition in relation to the charging and one of ordinary skill understands a similar analysis would apply for a discharging battery. Thus, Jung teaches determining whether the discharge current is greater than a current threshold within a predetermined threshold.
It would have been obvious to one of ordinary skill in the art to modify the detection of the discharge current of Odoahhara to include the determination of Jung in order to stably maintain the power state of an electronic device (Jung, ¶[66]).

Yamane teaches that when deterioration of the battery is advanced, as is the case when the FCC of the battery is less than the battery capacity threshold, the range of the electricity about in the battery for use can be changed. This further implies that if there is not a significant amount of deterioration, then the range is not changed (Yamane, ¶[26]). Thus, when the deterioration of the battery is advanced, the amount of electricity in the battery (charge) can be different from when the deterioration is not advanced.
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara in view of Jung with Yamane to provide a separate power range to the aged state of Odaohhara in order to restrain further deterioration of the battery (Yamane, ¶[26]).
Odaohhara in view of Jung and Yamane fail to teach a first upper limit of the first power range is less than a second upper limit of the second power range, wherein a first lower limit of the first power range is less than a second lower limit of the second power range.
From ¶42 of the applicant’s specification, it is noted that “the third threshold of the second power range is greater than the first threshold of the first power range, and the fourth threshold of the second power range is greater than the second threshold of the first power range. That is to say, an upper limit of the first power range is less than an upper limit of the second power range, and a lower limit of the first power range is less than a lower limit of the second power range”. Thus, the upper limit of the first power range is interpreted as being the first threshold, the lower limit of 
Brandt teaches maintaining the voltage between specific ranges, for instance, a first (4.5 V) and a second voltage threshold (4.0 V). The shunt is activated when the first voltage threshold is reached and is deactivated – allowing the voltage to increase again – when the second voltage threshold is reached, allowing the voltage to approach the first voltage threshold again. Thus, the voltage is maintained between the first and second threshold, the first and second thresholds being interpreted as being the upper and lower limits of the first power range (Brandt; ¶28 – “the first voltage threshold 110 may be about 4.05V and the second voltage threshold 111 may be about 4.00V. In this embodiment, the shunt 116 may be activated when the voltage of the battery cell 102 reaches 4.05V. Additionally, when the voltage of the battery cell 102 reaches 4.05V, the second threshold 111 may be activated. Thus, the shunt 116 may remain activated unless the voltage of the battery cell 102 drops below 4.00V” and “after the voltage of the battery cell 102 ceases to satisfy the second voltage threshold (e.g., during use or storage of the battery), the first voltage threshold 110 is reactivated and the second voltage threshold 111 is deactivated”). 
Brandt further teaches maintaining the voltage between a third (4.10 V) and fourth threshold voltage (4.05 V). The voltage is maintained in a manner similar to that of the first and second threshold voltage (Brandt; ¶31 – “the third voltage threshold 112 may be about 4.10V and the fourth voltage threshold 113 may be about 4.05V. In this embodiment, the monitor output 117 may be activated when the voltage of the battery cell 102 reaches 4.10V. Additionally, when the voltage of the battery cell 102 reaches 4.10V, the fourth threshold 113 may be activated. Thus, the monitor output 117 may remain activated unless the voltage of the battery cell 102 drops 
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara, in view of Jung and Yamane, with Brandt in order to provide multiple thresholds to compensate for aging or damage that may have occurred in the battery (Brandt ¶[68]).
Regarding claim 8, Odaohhara teaches a portable electronic apparatus (FIG. 1 at 10; ¶[33] – notebook-type personal computer), comprising a battery (52), supplying a power to the portable electronic apparatus  and a controller controlling the battery to be charged or discharged (FIG. 2, abstract and ¶[49] – embedded controller 41 is connected to power circuit 50 for communicating with the intelligent battery). 
Odaohhara also teaches detecting a discharge current of the battery (¶[52] – a current measuring circuit 63 for obtaining a current value charged by or discharged from the battery 52).
Odaohhara further teaches that the controller determines whether a fully charge capacity of the battery is less than a battery capacity threshold (Look to ¶[25] of the applicant’s specification, as filed, along with original claim 10 of the present application, for the definition of battery capacity threshold - defined as a product of a design capacity and a predetermined ratio of the battery. Clearly Odaohhara teaches, in ¶[73] comparing the FCC against a ratio, in this case 50%, of the design capacity– this is interpreted to be the battery capacity threshold. The comparison is further shown in FIG. 5 at S104).
It is understood from the applicant’s specification (¶[27]) that if the FCC is not less than the battery capacity threshold there is no significant aging to the battery. However, if the FCC is less than the battery capacity threshold, the battery has aged to a particular degree. Odaohhara 
Odaohhara does not appear to directly teach determining whether the discharge current is greater than a current threshold within a predetermined period and  maintaining the battery within a first or a second power range based on the determination of whether the FCC is not less than or less than the battery capacity threshold.
Jung discloses a power management unit determines whether the result of comparing the charging current with the consumption current (interpreted as a discharge current) satisfies a first condition. The first condition can be several things, one of which is “the charging current is not less than a specified multiple (e.g., twice) of the consumption current”  - the specified multiple is interpreted as a threshold (Jung, FIG. 9 at 920 and 925, ¶[127]-[128]). Jung discusses the first condition in relation to the charging and one of ordinary skill understands a similar analysis would apply for a discharging battery. Thus, Jung teaches determining whether the discharge current is greater than a current threshold within a predetermined threshold.
It would have been obvious to one of ordinary skill in the art to modify the detection of the discharge current of Odoahhara to include the determination of Jung in order to stably maintain the power state of an electronic device (Jung, ¶[66]).
Although Odaohhara teaches determining whether the FCC of the battery is greater or less than a threshold, the combination of Odaohhara and Jung do not directly teach using a first or a second power based on said determination.
Yamane teaches that when deterioration of the battery is advanced, as is the case when the FCC of the battery is less than the battery capacity threshold, the range of the electricity about in 
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara in view of Jung with Yamane to provide a separate power range to the aged state of Odaohhara in order to restrain further deterioration of the battery (Yamane, ¶[26]).
Odaohhara in view of Jung and Yamane fail to teach a first upper limit of the first power range is less than a second upper limit of the second power range, wherein a first lower limit of the first power range is less than a second lower limit of the second power range.
Brandt teaches maintaining the voltage between specific ranges, for instance, a first (4.5 V) and a second voltage threshold (4.0 V). The shunt is activated when the first voltage threshold is reached and is deactivated – allowing the voltage to increase again – when the second voltage threshold is reached, allowing the voltage to approach the first voltage threshold again. Thus, the voltage is maintained between the first and second threshold, the first and second thresholds being interpreted as being the upper and lower limits of the first power range (Brandt; ¶28 – “the first voltage threshold 110 may be about 4.05V and the second voltage threshold 111 may be about 4.00V. In this embodiment, the shunt 116 may be activated when the voltage of the battery cell 102 reaches 4.05V. Additionally, when the voltage of the battery cell 102 reaches 4.05V, the second threshold 111 may be activated. Thus, the shunt 116 may remain activated unless the voltage of the battery cell 102 drops below 4.00V” and “after the voltage of the battery cell 102 ceases to satisfy the second voltage threshold (e.g., during use or storage of the battery), the first voltage threshold 110 is reactivated and the second voltage threshold 111 is deactivated”). 
112 may be about 4.10V and the fourth voltage threshold 113 may be about 4.05V. In this embodiment, the monitor output 117 may be activated when the voltage of the battery cell 102 reaches 4.10V. Additionally, when the voltage of the battery cell 102 reaches 4.10V, the fourth threshold 113 may be activated. Thus, the monitor output 117 may remain activated unless the voltage of the battery cell 102 drops below 4.05V”). The third and fourth threshold voltage is interpreted as being the upper and lower limit of the second power range. It should be noted that the first threshold is less than the third threshold and the second threshold is less than the fourth threshold.
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara, in view of Jung and Yamane, with Brandt in order to provide multiple thresholds to compensate for aging or damage that may have occurred in the battery (Brandt ¶[68]).
Regarding claims 2 and 9, Jung teaches charging the battery in a fast charging mode if the first condition is not satisfied (Jung, FIG. 9 at 925 and 970). In this situation, the discharge current would be large enough such that the first condition could not be met, therefore, further charging is performed until the comparison satisfies the first condition (Jung, ¶[137]).
 It would have been obvious to one of ordinary skill in the art to modify the detection of the discharge current of Odoahhara to include the determination of Jung in order to stably maintain the power state of an electronic device (Jung, ¶[66]).
Regarding claims 3 and 10, Odaohhara teaches the battery capacity threshold being a product of a design capacity and a predetermined ratio of the battery (Odaohhara, in ¶[73] 
Regarding claims 4 and 11, Odaohhara teaches determining whether a fully charge capacity of the battery is not less than a battery capacity threshold (Odaohhara teaches, in FIG. 5 at S104 and ¶[73]-[74] that if the full charge capacity is determined to be not less than 50% of the design capacity the battery health is good). 
However, Odaohhara in view of Jung and Yamane is silent as to determining whether the relative state of charge of the battery is greater than a first threshold; if the relative state of charge of the battery is greater than the first threshold, controlling the battery to be discharged until the relative state of charge of the battery is equal to the first threshold; if the relative state of charge of the battery is not greater than the first threshold, determining whether the relative state of charge of the battery is less than a second threshold; if the relative state of charge of the battery is less than the second threshold, controlling the battery to be charged until the relative state of charge of the battery is equal to the first threshold.
Brandt teaches determining whether the relative state of charge of the battery is greater than a first threshold (Brandt, FIG. 5 at 504, ¶[26]-[27] the first circuit 104 monitors the voltage of the battery. The first circuit determines when the voltage of the storage battery is greater than or equal to the first voltage threshold). If the relative state of charge of the battery is greater than the first threshold, controlling the battery to be discharged until the relative state of charge of the battery is equal to the first threshold (Brandt, FIG. 5 at 510, ¶[28] when the voltage is greater than the first threshold, a portion of the charging current from the battery unit is sent to a divider, reducing the voltage of the battery unit. When the voltage reaches 4.05V - the first threshold - the 
Brandt further teaches that if the relative state of charge of the battery is not greater than the first threshold (Brandt, ¶[28]), determining whether the relative state of charge of the battery is less than a second threshold (Brandt, ¶[28] - the divider can remain active until the voltage is reduced to 4.0V or less, where 4.0V is the second voltage threshold); and if the relative state of charge of the battery is less than the second threshold, controlling the battery to be charged until the relative state of charge of the battery is equal to the first threshold (Abstract, ¶[57] and claim 3 - when the second voltage threshold is not satisfied, or the voltage is less than the second voltage threshold, then the first threshold and the second threshold are activated. Because the charging current is routed away from the battery cell while the voltage of the battery cell satisfies the second threshold voltage, Brandt is interpreted as the charging current is not routed away when the voltage does not satisfy the threshold voltage, thereby charging the battery to the first voltage threshold when the second voltage threshold is not satisfied and repeating the greater/less than analysis of the first voltage threshold).
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara, in view of Jung and Yamane, with Brandt in order to provide multiple thresholds to compensate for the change in the slack conditioning, aging or damage in the battery (Brandt ¶[68]).
Regarding claims 5 and 12, Odaohhara teaches determining if the fully charge capacity of the battery is less than the battery capacity threshold (Odaohhara teaches, in FIG. 5 at S104 and ¶[73]-[74] that if the full charge capacity is determined to be less than 50% of the design capacity, then this initiates a warning that the battery health has declined). 

Brandt teaches determining whether the relative state of charge of the battery is greater than a third threshold (Brandt, ¶[30] there is a determination of whether the storage battery unit is greater than or equal to a third voltage threshold). If the relative state of charge of the battery is greater than the third threshold, controlling the battery to be discharged until the relative state of charge of the battery is equal to the third threshold (Brandt, ¶[30]-[31] the charging current is interrupted. When the third voltage threshold is reached, the fourth voltage threshold is activated).
Brandt further teaches if the relative state of charge of the battery is not greater than the third threshold, determining whether the relative state of charge of the battery is less than a fourth threshold (Brandt, ¶[31] the monitor output can remain active unless the voltage of the storage battery is reduced to 4.05V - the fourth voltage threshold - or less. The monitoring system can interrupt the battery charging). If the relative state of charge of the battery is less than the fourth threshold, controlling the battery to be charged until the relative state of charge of the battery is equal to the third threshold (Brandt, ¶[31] it is interpreted that when the monitor output is deactivated when the voltage is reduced to below the fourth threshold. When the monitor output is deactivated, charging is resumed until it is greater than or equal to the third voltage threshold).

Regarding claims 6 and 13, Brandt teaches that the third threshold is greater than the first threshold, and the fourth threshold is greater than the second threshold (Brandt, ¶[4] a third threshold is higher than the first threshold and ¶[28] and [31] show that the fourth threshold - 4.10V - is greater than the second threshold - 4.0V).
It would have been obvious to a person having ordinary skill in the art to modify Odaohhara, in view of Jung and Yamane, with Brandt in order to provide multiple thresholds to compensate for aging or damage that may have occurred in the battery (Brandt ¶[68]).
Regarding claims 7 and 14, Yamane teaches after the relative state of charge of the battery is maintained in a power range (Yamane, ¶[12]-[13] a determined power range is calculated to be stored in the battery of the vehicle, this is determined each time the vehicle is sent out and returns to a charge spot 10, thus the state of charge being maintained in a specified power range before connecting again to a charge spot 10), determining whether a vehicle is connected to an external power source (Yamane, FIG. 5 at S301 and ¶[23], a charging device or charge spot 10). If the portable electronic device (vehicle) is connected to the external power source (Yamane, FIG. 5 at S301 yes), determining whether the fully charge capacity of the battery is less than the battery capacity threshold ( (Yamane, FIG. 5 at  S304; ¶[23]; the device fully charges the battery and the state of health of the battery is calculated at the charging spot 10). 
It would have been obvious to a person having ordinary skill in the art to further modify Odaohhara in view of Jung with Yamane, as illustrated above pertaining to claims 1 and 8, to 
Jung teaches that the first switch SW#1 connects and disconnects the battery from the external power source (Jung, ¶[7]). Where the charging current satisfies the first condition, discussed with claims 1 and 8, the battery can be disconnected from the charger 20 (Jung, FIG. 9 at 930, ¶[129]). The battery is connected to an external resistor R3 and measures a battery discharging characteristic over time and measures a sudden drop – indicating that the current falls below the above discussed threshold (Jung, ¶[130]).
It would have been obvious to one of ordinary skill in the art to modify the detection of the discharge current of Odoahhara to include the determination of Jung in order to stably maintain the power state of an electronic device (Jung, ¶[66]).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190006860 Muzzey et al. teaches techniques for a battery protection mode when charging a device to full capacity.
US 5717307 Barkat et al. teaches current flow into a portable device.
US 9018919 Li et al. teaches preventing a portable electronic device from conducting erroneous operations.
US 20120146590 Chiu et al. teaches a recharging smart mode and determining the actual capacity rate.
US 20160028344 Kusakawa et al. teaches detecting charging abnormalities.
US 20170215484 Xiang teaches detecting the connection of an external charging device.
US 20090001992 Tsuchiya teaches comparing a discharge current to a threshold within a predetermined period.
US 20160069964 Takahashi et al. teaches using different amounts of power in relation to different deterioration amounts.
US 20160362099 Obata et al. teaches comparing the charging value to a threshold and using a first or second charging power according to the relationship with the threshold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 4113                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859